DETAILED ACTION
This office action is responsive to amendment filed on March 28, 2022 in this application Shao et al., U.S. Patent Application No. 16/687,968 (Filed November 19, 2019) (“Shao”).  Claims 1 – 20 were pending.  Claims 2, 9, and 16 are cancelled.  Claim 1, 8, and 15 are amended.  Claims 1, 3 – 8, 10 – 15, and 17 – 20 are pending.
Applicants' arguments have been carefully and respectfully considered and found not persuasive.  Accordingly, this action has been made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) filed on March 28, 2022 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. The references listed therein have been considered, and placed in the application file.

Response to Arguments
1.	With respect to Applicant’s argument on pgs. 7 – 10 of the Applicant’s Remarks (“Remarks”) stating that the claims integrate a mental process into a practical application because the claims cannot practically be performed in the human mind, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC § 101.
The judicial exception is not integrated into a practical application because the claims do not recite additional steps beyond the abstract ideas, such as any detail on the steps of the “training” beyond claiming the input and output of the training.  Accordingly, no additional elements integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea beyond the word “training” which the specification discloses to merely involve mathematical functions that define an algorithm as evidenced in the specification at ¶ 0038 “machine learning algorithms.”  
Therefore, the rejection made under 35 USC 101 is maintained.
2.	With respect to Applicant’s argument on pg. 10 of the Remarks stating that the claims integrate amount to significantly more because the claimed “training a machine learning model…is not a nominal or tangential addition to the claim,” examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC § 101.
The presented argument fails to identify additional elements using computer components that amount to more than mere instructions to apply the exception using the generic computer component.  For example, the it is unclear from the claims or specification how the claimed training improves the functioning of the system beyond simply using the applying the claimed exception to the generic computer component.
Therefore, the rejection made under 35 USC 101 is maintained.
3.	With respect to Applicant’s argument on pgs. 10 – 11 of the Remarks stating that the prior art fails to teach the newly added types of extracted features, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103, § Claim 21.
Prior art reference Kadakia teaches the claimed lines of code, complexity, maintainability, and abstract interpretation by disclosing extracting labels from a set of code snippets in the form of suggestive data for a code statement containing feature data on the code including code age, length of a basic block, number of variables & statements, and how maintainable the code is based on prior code development demonstrating the skill of the coder, and then feeding the code statements and labels into the model to train the model.  Kadakia at Abstract; id. at fig 2 & fig. 3; id. at col. 5 ln. 31 – col. 6 ln. 17.
Prior art reference Takawale teaches extracting code features such as defect data and technical parameters [complexity index], availability information [maintainability index], metadata [abstract interpretation], information of an organization associated with the program, and flow analysis [data flow analaysis].  Takawale at Abstract; id. at ¶¶ 0014 & 0016 (program features machine learning model); id. at ¶¶ 0023 – 0025 & 0080 (static analysis including flow information associated with the cloud application); id. at ¶ 0045 (code coverage report).
Therefore the prior art references teaches the newly added types of extracted features.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  The claimed inventions do not fall within a statutory category of invention because they are neither a process, machine, manufacture, nor composition of matter.
Claim 1 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a “Mental Processes” abstract idea without significantly more. The claim recites generating a set of samples from code snippets included in a portion of code, wherein each sample in the set of samples includes features having static code analysis features that include a number of lines of source code, a program complexity index, a program maintainability index, abstract interpretation, and a data flow analysis; generating corresponding labels for the set of samples; creating a training dataset by applying the labels to the set of samples, wherein the training dataset includes the set of samples with each sample including a label from the labels generated; and training a machine learning model using the labeled dataset to output code coverage weights for other code snippets, covers performance of the limitation that can be performed in the mind or by pen and paper and covers mathematical functions that define a Mathematical Algorithm but for the recitation of generic computer components.
That is, other than reciting “computer implemented” and “training a machine learning model”, nothing in the claim elements precludes the step from practically being performed in the mind.  The claimed “computer implemented” method would represent use of a generic computer.  The training step represents mathematical functions that define an algorithm as evidenced in the specification at ¶ 0038 “machine learning algorithms.”  As drafted, the claimed process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and the Mathematical Algorithm, which falls within the “Mental Processes” and “Mathematical Algorithm” grouping of abstract ideas.   Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the claims do not recite additional steps beyond the abstract ideas.  Accordingly, no additional elements integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the identified additional elements that use generic computer components amount to no more than mere instructions to apply the exception using a generic computer component.
2.	Claims 2 – 20 contain the same abstract idea as claim 1 and do not contain any additional limitations that would integrate the judicial exception into a practical application or additional elements that are sufficient to amount to significantly more than the judicial exception.


Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kadakia, United States Patent Publication No. 7,617,415 (Patented November 10, 2009, filed July 31, 2006) (“Kadakia”)  in view of Takawale et al., United States Patent Application Publication No. 2019/0213115 (Published July 11, 2019, filed January 8, 2018) (“Takawale”). 

Claims 1, 8, and 15
With respect to claims 1, 8, and 15, Kadakia teaches the invention as claimed including a computer-implemented method for optimizing code coverage, the computer- implemented method comprising:
generating a set of samples from code snippets included in a portion of code, wherein each sample in the set of samples includes features having static code analysis features that include lines of code… {Code coverage quality estimator trains a neural network model to predict code coverage for code by extracting labels from a set of code snippets in the form of suggestive data for a code statement containing feature data on the code including code age, length of a basic block, number of variables & statements, and how maintainable the code is based on prior code development demonstrating the skill of the coder, and then feeding the code statements and labels into the model to train the model.  Kadakia at Abstract; id. at fig 2 & fig. 3; id. at col. 5 ln. 31 – col. 6 ln. 17.}
generating corresponding labels for the set of samples; creating a training dataset by applying the labels to the set of samples, wherein the training dataset includes the set of samples with each sample including a label from the labels generated; and {Code coverage quality estimator trains a neural network model to predict code coverage for code by extracting labels from a set of code snippets in the form of suggestive data for a code statement, where the suggestive data is feature data on the code including code age, length of a basic block, number of variables & statements (complexity), and how maintainable the code is based on prior code development demonstrating the skill of the coder, and then feeding the code statements and labels into the model to train the model.  Kadakia at Abstract; id. at fig 2 & fig. 3; id. at col. 5 ln. 31 – col. 6 ln. 17.}
training a [machine learning] model using the labeled dataset to output code coverage weights for other code snippets.   {Once the model has been trained on enough historical data it can be used to determine a testing priority risk for modified code and then a code coverage quality weight for the modified code is created by combining the risk with the code coverage to rank code in greater need of testing when its risk is high and coverage is low or in less need of testing when its risk is low and coverage is high.  Kadakia at col. 7 ll. 3 – 41; id. at col. 8 ll. 31 - 51.}
However, Kadakia doesn’t explicitly teach the limitation:
[features include] a program complexity index, a program maintainability index, abstract interpretation, and a data flow analysis;…machine learning {Takawale does teach this limitation.  Takawale teaches that code coverage model, as taught in Kadakia, may include a machine learning model that includes static analysis data as input, such as program features associated with the code including features such as defect data and technical parameters [complexity index], availability information [maintainability index], metadata [abstract interpretation], information of an organization associated with the program, and flow analysis [data flow analaysis].  Takawale at Abstract; id. at ¶¶ 0014 & 0016 (program features machine learning model); id. at ¶¶ 0023 – 0025 & 0080 (static analysis including flow information associated with the cloud application); id. at ¶ 0045 (code coverage report).
Kadakia and Takawale are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software testing, and both are trying to solve the problem of how to determine code coverage.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine a weighted code coverage model as taught in Kadakia, with using static analysis to create a machine learning model for code coverage, as taught in Takawale.  Kadakia notes that neural netoworks leverage existing large bodies of historical software project data.   Id. at col. 6 ll. 28 - 37 .  Therefore, one having ordinary skill in the art would have been motivated to combine a weighted code coverage model as taught in Kadakia, with using static analysis to create a machine learning model for code coverage, as taught in Takawale, for the purpose of using the known automation technique of a neural network on large amounts of historical data to build a machine learning model that has access to historical code coverage data.}

Claims 3, 10, and 17
With respect to claims 3, 10, and 17, Kadakia and Takawale teaches the invention as claimed including:
wherein the features include recent modification information, wherein the recent modification information includes added lines of code, and modified lines of code.  {Once the model has been trained on enough historical data it can be used to determine a testing priority risk for modified code and then a code coverage quality weight for the modified code is created by combining the risk with the code coverage to rank code in greater need of testing when its risk is high and coverage is low or in less need of testing when its risk is low and coverage is high.  Kadakia at col. 7 ll. 3 – 41; id. at col. 8 ll. 31 - 51.}

Claims 4, 11, and 18
With respect to claims 4, 11, and 18, Kadakia and Takawale teaches the invention as claimed including:
wherein generating the corresponding labels comprises: receiving prior coverage reports; detecting prior code snippets in the prior coverage reports similar to the samples; retrieving the code coverages for the prior code snippets; and  P201901447US01Page 24 of 28producing the corresponding labels for the set of samples, wherein the corresponding labels are the code coverages retrieved from the prior code snippets.  {Code coverage quality estimator trains a neural network model to predict code coverage for code by extracting labels from a set of code snippets in the form of suggestive data for a code statement, where the suggestive data is feature data on the code including code age, length of a basic block, number of variables & statements (complexity), and how maintainable the code is based on prior code development demonstrating the skill of the coder, and then feeding the code statements and labels into the model to train the model.  Kadakia at Abstract; id. at fig 2 & fig. 3; id. at col. 5 ln. 31 – col. 6 ln. 17.}

Claims 5, 12, and 19
With respect to claims 5, 12, and 19, Kadakia and Takawale teaches the invention as claimed including:
wherein the prior coverage reports are from prior development cycles of the portion of code.  {Code coverage quality estimator trains a neural network model to predict code coverage for code by extracting labels from a set of code snippets in the form of suggestive data for a code statement, where the suggestive data is feature data on the code including code age, length of a basic block, number of variables & statements (complexity), and how maintainable the code is based on prior code development demonstrating the skill of the coder, and then feeding the code statements and labels into the model to train the model.  Kadakia at Abstract; id. at fig 2 & fig. 3; id. at col. 5 ln. 31 – col. 6 ln. 17.}

Claims 6 and 13
With respect to claims 6 and 13, Kadakia and Takawale teaches the invention as claimed including:
preprocessing a second portion of code to generate a second set of samples, wherein each sample in the second set of samples include a second set of features; inputting the second set of samples into the machine learning model; and outputting, by the machine learning model, a customized code coverage for the code snippets located in the second portion of code.   {Once the model has been trained on enough historical data it can be used to determine a testing priority risk for modified code and then a code coverage quality weight for the modified code is created by combining the risk with the code coverage to rank code in greater need of testing when its risk is high and coverage is low or in less need of testing when its risk is low and coverage is high.  Kadakia at col. 7 ll. 3 – 41; id. at col. 8 ll. 31 - 51.}

Claims 7, 14, and 20
With respect to claims 7, 14, and 20, Kadakia and Takawale teaches the invention as claimed including:
wherein the customized code coverage includes a weight for each code snippet in the second portion of code which indicates a priority for testing.  {Once the model has been trained on enough historical data it can be used to determine a testing priority risk for modified code and then a code coverage quality weight for each statement in the modified code is created by combining the risk with the code coverage to rank code in greater need of testing when its risk is high and coverage is low or in less need of testing when its risk is low and coverage is high.  Kadakia at col. 7 ll. 3 – 41; id. at col. 8 ll. 31 - 51.}

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										July 10, 2022
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199